Case 2:20-cv-00551-RGK-JEM Document 41 Filed 04/16/21 Page 1 of 1 Page ID #:201




  1   Peter E. Perkowski (SBN 199491)
      peter@perkowskilegal.com
  2   PERKOWSKI LEGAL, PC
      445 S. Figueroa Street, Suite 3100
  3   Los Angeles, California 90071
      Telephone: (213) 426-2137
  4
      Attorneys for Plaintiff
  5   SPLASH NEWS AND PICTURE AGENCY, LLC
  6

  7

  8                             UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10   SPLASH NEWS AND PICTURE                         Case No.: 2:20-cv-00551 RGK (JEMx)
      AGENCY, LLC,
 11                                                   Hon. R. Gary Klausner
                   Plaintiff,
 12                                                   NOTICE OF SETTLEMENT AND
            v.                                        REQUEST TO ABATE
 13
      ONIKA TANYA MARAJ p/k/a NICKI                   Pretrial Conference:    May 24, 2021
 14   MINAJ,                                          Trial date:             June 8, 2021
 15                Defendant.
 16

 17   TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
 18         PLEASE TAKE NOTICE that the parties have reached a settlement in
 19   principle that will resolve the matter completely. The parties respectfully request that
 20   the Court abate the action and vacate existing deadlines, including the dates set for
 21   trial and the pretrial conference, so that they can memorialize their agreement and file
 22   the dismissal. Because plaintiff is in bankruptcy proceedings, and the final agreement
 23   will require approval of the Nevada Bankruptcy Court, the parties request that the
 24   Court allow 60 days for the filing of a dismissal with prejudice.
 25   Dated: April 16, 2021          PERKOWSKI LEGAL, PC
 26                                  By:    /s/ Peter Perkowski
 27                                        Peter E. Perkowski
                                           Attorneys for Plaintiff
 28
                                                  1
                                       NOTICE OF SETTLEMENT
